DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 
Summary
The Amendment filed on 18 May 2022 has been acknowledged. 
Claim 1 has been amended. 
Claims 17 - 20 are newly presented. 
Currently, claims 1 – 20 are pending and considered as set forth.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  claims 1 and recite “… the command including instructions to adjust the path based on the overlayed path …” in line 8 (claim 1), and line 12 (claim 8) “, which should be --the command including instructions to adjust the path based on the overlaid path--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Hereinafter Singh) (US 2016/0052548) in view of Gupta et al. (Hereinafter Gupta) (US 2018/0215382) and in further view of Windeler (US 2016/0023601).
	
As per claim 1, Singh teaches elements of: 
a method for autonomously maneuvering a vehicle in a rearward direction towards a point of interest, the method comprising:  
5receiving, at data processing hardware, one or more images from a camera positioned on a back portion of the vehicle and in communication with the data processing hardware (See at least paragraph 2,19 and 76); 
overlaying, at the data processing hardware, a path on the one or more images (See at least paragraph 76); 
receiving, at the data processing hardware, a command by way of a user interface 10in communication with the data processing hardware, the command including instructions to adjust the path based on the overlayed path (See at least paragraph 18 and 83); 
adjusting, at the data processing hardware, the path based on the received command (See at least paragraph 13).
Singh does not explicitly teach the element of:
 transmitting, from the data processing hardware to a drive system in 15communication with the data processing hardware, a drive command causing the vehicle to autonomously maneuver along the adjusted path.
Gupta teaches element of:
transmitting, from the data processing hardware to a drive system in 15communication with the data processing hardware, a drive command causing the vehicle to autonomously maneuver along the adjusted path (See at least paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include transmitting, from the data processing hardware to a drive system in 15communication with the data processing hardware, a drive command causing the vehicle to autonomously maneuver along the adjusted path as taught by Gupta in the system of Singh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Singh and Gupta teaches overlaying, the receiving of the command, the path adjusting, and the receiving of the indication, but does not explicitly teaches the element of:  
receiving, at the data processing hardware, an indication by way of the user interface that the adjust path is finalized; in response to the received indication that the adjusted path is finalized,
wherein the overlaying, the receiving of the command, the path adjusting, and the receiving of the indication are performed prior to initial movement of the vehicle towards the point of interest.
Windeler teaches elements of:
receiving, at the data processing hardware, an indication by way of the user interface that the adjust path is finalized; in response to the received indication that the adjusted path is finalized (See at least paragraph 8 and 20; via In an aspect, the method includes having the electronic control unit accept an input from a user selecting the target. FIG. 3 is a flow chart of a guidance method in accordance with an aspect of the present disclosure and FIG. 4 shows an image on display 204. With reference to FIG. 3, at 300 a user (such as a driver of a vehicle) activates the guidance feature. At 302, system 200 displays the video from camera system 206 of the area behind vehicle 100 and prompts on display 204 for the user to select a target. The target is the trailer coupling of the trailer to be hitched to trailer hitch 104, such as trailer coupling 108 of trailer 102. At 304, the user selects the target such as by highlighting it on display 204. In this regard, when display 204 is a touch screen display, the user illustratively touches the target shown on display 204 to highlight the target. At 306, system 200 displays a zoomed in image of the selected target. In an aspect, the zoomed in image is a “picture-in-picture” displayed on display 204. At 308, the user confirms the selected target, such as by touching it on display 204. At 310, system 200 enters the trailer hitching guidance mode); and 
wherein the overlaying, the receiving of the command, the path adjusting, and the receiving of the indication are performed prior to initial movement of the vehicle towards the point of interest (See at least paragraph 8 and 20. The Examiner construes that since user has to confirm the target, the movement and adjusting of path and indication should happen after the confirmation is made which happens prior to movement of the vehicle).
Singh, Gupta and Windeler are analogous art of controlling vehicle to hitching the trailer using camera and display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include receiving, at the data processing hardware, an indication by way of the user interface that the adjust path is finalized; in response to the received indication that the adjusted path is finalized, and wherein the overlaying, the receiving of the command, the path adjusting, and the receiving of the indication are performed prior to initial movement of the vehicle towards the point of interest as taught by Windeler in the system of Singh and Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Singh teaches elements of: 
wherein the command includes instructions to adjust an angle of the path (See at least paragraph 24).  


As per claim 5, Singh teaches elements of:
wherein the point of interest is a trailer, and wherein adjusting the angle of the end portion of the path causes a fore-aft axis of the vehicle to be aligned with a fore-aft axis of the trailer (See at least paragraph 72).  

As per claim 6, Singh and Gupta teach elements of:
wherein before transmitting a drive command, the method includes receiving an action from a driver causing the data processing hardware to transmit the drive command (Gupta, see at least paragraph 28).  

5 As per claim 7, Singh and Gupta teach elements of:
during autonomous maneuvering of the vehicle in the rearward direction (Gupta, see at least 26), instructing the user interface to display a position of the vehicle relative to the path (Singh, see at least paragraph 18 and 83)

5 As per claim 15, Singh, Gupta and Windeler teach elements of:
in response adjusting the path, and prior to receiving the indication and prior to the initial movement of the vehicle towards the point of interest, overlaying, at the data processing hardware, the adjusted path on the one or more images (Singh, see at least paragraph 13, Windeler, see at least abstract, paragraph 20, 24 – 25, and figure 3, 5).  

Claims 8 – 14 and 16 disclose same or substantially similar limitations of claims 1 – 7 and 15. Therefore, claims 8 – 14 and 16 are rejected under same rationales as ones in claims 1 – 7 and 15.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Gupta, and Windeler, and in further view of Carpenter et al. (Hereinafter Carpenter) (US 2020/0097021).

5 As per claim 17, Singh, Gupta and Windeler teach all the elements claimed invention but does not teach element of:
wherein the user interface comprises a rotary knob and the command comprises instructions to adjust at least one of a distance of the path or an angle of the path via rotation of the knob.
Carpenter et al. teaches element of:
wherein the user interface comprises a rotary knob and the command comprises instructions to adjust at least one of a distance of the path or an angle of the path via rotation of the knob (See at least paragraph 73).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify vehicle guidance system and method for backing into hitch of trailer of Singh, Gupta and Windeler to include user interface comprises a rotary knob and the command comprises instructions to adjust at least one of a distance of the path or an angle of the path via rotation of the knob as taught by Carpenter in order to operator to control the angle of the approach to complete the trajectory or path and confirm the trajectory or path (Carpenter, paragraph 73). 

Claim 19 discloses same limitations of claim 17. Therefore, claim 19 is rejected under same rationales as ones in claim 17.

Allowable Subject Matter
Claims 2, 4, 9, 11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive. 
The Applicant first argues, “In Windeler, paragraph 8 pertains to accepting user input selecting a target, and paragraph 20 discusses steps 300-308 including confirming a target, i.e., trailer coupling, in the image (step 308). In step 312, the system 200 displays visual guidance and determines a target path that the vehicle 100 should take to align to the trailer coupling 108. In other words, steps 300-308 occur before a path is determined and thus cannot adjust the path (because the path does not yet exist). In step 314, the vehicle has moved near the target (trailer 102). With step 312 including path generation and step 314 including vehicle travel towards a path, there is no receiving a command to adjust a path prior to movement of the vehicle. In the Advisory Action, the Examiner seems to suggest that steps 300-308 of Windeler's Fig. 3 include not only defining a path but also adjustment thereof. However, it is not clear to Applicant how steps 300-308 could both define and subsequently adjust a target path when the target has not even been confirmed until step 308. On the contrary, Windeler expressly discusses determining a target path to the trailer coupling 108 in step 312 (see paragraph 0021). Even if a user may change target selections during steps 300-308, which is neither mentioned nor selected in Windeler (especially in paragraph 0020), the target path would not be initially determined until step 312 so there simply cannot be any target path adjustment until after step 312. Applicant notes that following initial target path determining in step 312, the Windeler systems provides visual guidance to the vehicle driver if the vehicle becomes off target (see step 322), but this occurs after initial movement of the vehicle towards the trailer.”
The Examiner respectfully disagrees and traverse. The Figure 3 teaches how the adjustment of path for vehicle is described and before any movement of vehicle happens because the user has to select the target and visual indication is to be displayed. Furthermore, the visual indication is constantly updated as vehicle is moving towards trailer. Furthermore, the all the display function of showing adjustment is display before the vehicle moves and updates as the vehicle moves (See at least abstract; … display a projected path track of a projected path that the vehicle will travel based on a current alignment of a steering system of the vehicle, display a visual indicator of whether the projected path matches a target path that the vehicle must travel in reverse to align the vehicle with the target, when the projected path does not match the target path, displaying a visual indicator of a direction that a steering wheel of the vehicle must be turned to align the projected path with the target path, and updating the visual guidance indicators in real time as the vehicle is driven in reverse toward the target. Since different indication is to be shown before vehicle moves as vehicle’s location and target path is to be determined (the target may be near or far from target, and the vehicle’s initial position might be on target path or not on the target path), the adjustment has to be made before the vehicle moves and updates in real-time as the vehicle move towards the target (Windeler, Abstract and Figure 3). Therefore, it is obvious that the combination of Singh, Windeler, and Gupta teaches the adjustment of vehicle’s overlay path are performed before the initial movement of the vehicle towards trailer, hence the Applicant’s argument is not persuasive.

The Applicant further argues, “Claims 3 and 10 recite the command includes instructions to adjust an angle of the path. In rejecting these claims, the final Office Action points to paragraph 24 of Singh. However, paragraph 24 discusses manually or automatically adjusting the steering wheel angle. Applicant submits that adjusting the steering wheel angle occurs as the vehicle moves towards the trailer and is not a command that is received prior to initial vehicle movement, as claimed. Claims 3 and 10 are believed to be allowable for this additional reason.”
The Examiner respectfully disagrees and traverses that the Windeler teaches adjusting the path of the vehicle to trailer in claim 1. Singh teaches explicit angle adjustment in paragraph 24 as it was cited in the previous office action. Both Singh and Windeler would adjust the angle and path in real-time as the vehicle moves towards the trailer. Therefore, the combination of Singh and Windeler would adjustment of angles and path to trailer before vehicle moves and updates data as the vehicle move towards to the trailer. Therefore, the Examiner finds the argument not persuasive.

The Applicant further argues, “Claims 15 and 16 depend from claims 1 and 8, respectively, and recite in response to adjusting the path, and prior to receiving the indication and prior to the initial movement of the vehicle towards the point of interest, overlaying, at the data processing hardware, the adjusted path on the one or more images. … Applicant submits this passage of Singh does not pertain to overlaying the adjusted path prior to initial vehicle movement towards the point of interest. Windeler's paragraph 20 discusses steps 300-308 including confirming a target (i.e., trailer coupling) in the image (step 308). In step 312, the system 200 displays visual guidance and determines a target path that the vehicle 100 should take to align to the trailer coupling 108. In other words, steps 300-308 occur before a path is determined and thus cannot adjust the path (because the path does not yet exist). In step 314, the vehicle has moved near the target (trailer 102). With step 312 including path generation and step 314 including vehicle travel towards a path, there is no command receiving to adjust a path prior to initial movement of the vehicle. Windeler's paragraphs 24-25 discuss the display of the projected (vehicle) projected path tracks 402 relative to the (vehicle) target path tracks 410 in Fig. 5 wherein "as the driver turns the steering wheel of vehicle 100, the driver will see the projected path tracks 402 move with respect to target path tracks 410 and thus see when the steering wheel of vehicle 100 is properly positioned" (paragraph 24). As can be seen, the overlaying in Fig. 5 of projected path tracks 402 and target path tracks 410 is part of providing "visual guidance on a display to the driver for maneuvering the vehicle while driving it in reverse to align the trailer hitch 104 with trailer coupling 108" (paragraph 19, emphasis added) and that these tracks 402 and 410 are "visual guidance indicators 400 [provided] on a real time bases as vehicle 100 is driven in reverse toward the target" (paragraph 22, emphasis added). Applicant submits paragraphs 24 and 25 refer to visual guidance which are provided as the vehicle 100 is driven in reverse and thus do not correspond to overlaying the adjusted path prior to initial vehicle movement. Based on the foregoing, claims 15 and 16 are believed to be allowable for this additional reason.”
The Examiners respectfully disagrees and refer the Applicant to the first response to the argument section where the Examiner fully explained why Windeler would adjust path before the initial movement of the vehicle (See the rejection and response to the argument above). The Examiner further contends that Singh and Windeler both updates the path of the vehicle (Windeler particularly cites that the update would be in real time) as the Applicant cited in the argument. Therefore, if the path is changed before the initial movement of vehicle as taught by Windeler, the overlaid path also would be updated reflecting the adjustment/changes. Therefore, the Examiner finds that Windeler in combination of Singh and Gupta still teaches the claim limitations and find the Applicant’s argument unpersuasive.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662